2018 WI 104

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2016AP2148-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jason C. Gonzalez, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Jason C. Gonzalez,
                                  Respondent-Appellant.

                           DISCIPLINARY PROCEEDINGS AGAINST GONZALEZ

OPINION FILED:          November 8, 2018
SUBMITTED ON BRIEFS:    August 7, 2018
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:


       For the respondent-appellant, there were briefs filed by
Peyton B. Engel,          Elizabeth L. Spencer, and    Hurley, Burish     &
Stanton, S.C., Madison.


       For the complainant-respondent, there was a brief filed by
Jonathan E. Hendrix and Office of Lawyer Regulation, Madison.
                                                                    2018 WI 104
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2016AP2148-D


STATE OF WISCONSIN                         :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jason C. Gonzalez, Attorney at Law:

Office of Lawyer Regulation,                                      FILED
           Complainant-Respondent,
                                                                NOV 8, 2018
      v.
                                                                Sheila T. Reiff
                                                             Clerk of Supreme Court
Jason C. Gonzalez,

           Respondent-Appellant.




      ATTORNEY   disciplinary      proceeding.          Attorney        publicly

reprimanded.



      ¶1   PER CURIAM.   Attorney Jason C. Gonzalez has appealed

a report filed by Referee James C. Boll, Jr., concluding that

Attorney   Gonzalez   committed     five       counts      of     professional

misconduct and recommending that he be publicly reprimanded.                     In

his appeal, Attorney Gonzalez challenges three of the counts of

misconduct found by the referee.        Specifically, he challenges

the referee's findings of fact with respect to counts five,
seven, and nine of the complaint filed by the Office of Lawyer
                                                                         No.        2016AP2148-D



Regulation (OLR).         He also challenges the referee's conclusion

of law with respect to count five.                      Attorney Gonzalez argues

that    a     private,    rather       than    a   public,         reprimand            is    an

appropriate        sanction.      He   also    asks     that       the    costs        of    the

proceeding be reduced.

       ¶2     Upon careful review of this matter, we uphold all of

the    referee's     findings     of    fact   and      conclusions            of     law    and

conclude that a public reprimand is an appropriate sanction for

Attorney       Gonzalez's      misconduct.         In    addition,             we     find   it

appropriate to follow our usual custom of imposing the full

costs of this proceeding, which are $9,733.36 as of April 2,

2018, on Attorney Gonzalez.              The OLR does not seek restitution

and we do not impose a restitution order.

       ¶3     Attorney    Gonzalez      was    admitted       to    practice           law    in

Wisconsin in 2011 and practices in Madison.                          He has no prior

disciplinary history.

       ¶4     On    November    3,     2016,   the      OLR    filed           a     complaint

alleging nine counts of misconduct with respect to two client
proceedings.        Attorney Gonzalez filed an answer on December 6,

2016.       The referee was appointed that same day.

       ¶5     Counts one through five of the OLR's complaint arose

out of Attorney Gonzalez's representation of J.C.                              In March of

2013, J.C. was charged with operating while intoxicated (OWI),

third offense.        J.C. hired Attorney Gonzalez to represent him in

April of 2013.        J.C. signed a fee agreement, which required him

to pay Attorney Gonzalez $2,500 in advanced fees.                          J.C. informed
Attorney Gonzalez that he wanted any sentencing to occur after
                                          2
                                                                 No.    2016AP2148-D



September 2013.         In May of 2013, J.C. emailed Attorney Gonzalez

and said he wanted to push any conviction past late November

2013.

    ¶6        In July of 2013, the circuit court set J.C.'s trial

for September 19, 2013.           Later that month, J.C. emailed Attorney

Gonzalez      several     times    asking     for     a    status      update     and

questioning why the court had set a trial date for September.

Attorney Gonzalez did not respond.             In late August of 2013, the

circuit court removed the September trial date.

    ¶7        On September 5, 2013, J.C. emailed Attorney Gonzalez

with a new mailing address.             In October of 2013, J.C. emailed

Attorney Gonzalez again to remind him to inform the circuit

court of the address change.            Attorney Gonzalez did not inform

the circuit court of the change.

    ¶8        In late October and early November 2013, J.C. again

asked   for    status    updates    from    Attorney       Gonzalez.      Attorney

Gonzalez promised J.C. he would contact him with information,

but he never did.
    ¶9        On November 12, 2013, J.C. requested Attorney Gonzalez

provide him with documents and information and with answers to

specific questions about the case.             Attorney Gonzalez responded

within a few hours, but he did not give J.C. the requested

information.         From     January       through       May   of     2014,    J.C.

occasionally     sought     updates   about    the    case,     but    received   no

substantive responses.

    ¶10       On May 15, 2014, J.C. emailed Attorney Gonzalez saying
he did not see any reason to delay the proceeding any longer.
                                        3
                                                                 No.     2016AP2148-D



On    June   3,   2014,   J.C.     signed    an   affidavit      which     Attorney

Gonzalez had prepared to collaterally attack one of the prior

OWI     convictions.        Attorney        Gonzalez     filed    a    motion     to

collaterally attack one of the prior convictions on October 13,

2014.

       ¶11   On   October    20,    2014,      the     circuit   court      allowed

Attorney Gonzalez to withdraw from representation, upon J.C.'s

request.     The circuit court later appointed counsel for J.C.

       ¶12   On October 22, 2014, J.C. requested a partial refund

from Attorney Gonzalez.            Attorney Gonzalez responded that he

would prepare and send J.C. an itemized bill.

       ¶13   In December of 2014, J.C. pled no contest to and was

convicted of fourth offense OWI after the State discovered an

additional prior offense.

       ¶14   On July 5, 2015, Attorney Gonzalez provided the OLR

with a closing letter he purportedly sent to J.C. on October 30,

2014.     The letter used a pre-September 2013 address for J.C.

Attorney Gonzalez never sent J.C. an itemized bill, accounting
of fees, or information on how to dispute the fee after the

representation ended.

       ¶15   In July 2015, Attorney Gonzalez told the OLR that J.C.

had not requested a refund or contacted him to indicate that he

believed Attorney Gonzalez had not earned the entire advanced

fee paid.

       ¶16   In addition to the OWI matter, the OLR's complaint

detailed an additional matter involving J.C.                     While the OWI
charge was pending, in November 2013, the City of Horicon issued
                                        4
                                                                  No.     2016AP2148-D



two     municipal    citations      to    J.C.    regarding     his     car.       The

appearance date to contest the citations was December 18, 2013.

      ¶17   J.C. notified Attorney Gonzalez about the citations,

but no representation agreement was ever signed concerning the

citations.

      ¶18   On December 1, 2013, Attorney Gonzalez emailed J.C.

that he had entered not guilty pleas on the City of Horicon

citations.       In fact, Attorney Gonzalez had not done so, nor had

he entered an appearance in the City of Horicon cases.                             On

December 10, 2013, Attorney Gonzalez told J.C. he did not have

to appear at the December 18, 2013, hearing because of the entry

of the not guilty pleas.

      ¶19   On    December    18,      2013,    the   Horicon     Joint      Municipal

Court    found    that     J.C.   had     defaulted    on   the      citations     and

assessed fines against him.                In late January 2014, Attorney

Gonzalez    and     J.C.    discussed      reopening    the     City    of     Horicon

citations.       Attorney Gonzalez told J.C. he would not pay the $50

fee to reopen the citations, and J.C. subsequently paid the fee
to reopen the matters.

      ¶20   On February 18, 2014, Attorney Gonzalez wrote to the

municipal    court    saying      he     represented    J.C.    in     the    reopened

matters and at that time he also entered not guilty pleas on

J.C.'s behalf.       In May 2014, the Horicon municipal court found

J.C. guilty on both violations.                In July 2015, Attorney Gonzalez

wrote to the OLR saying he did not represent J.C. in connection

with the City of Horicon citations, but had done him a favor by
"assisting" him.
                                           5
                                                 No.   2016AP2148-D



    ¶21   The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Gonzalez's representation of

J.C.:

    Count One: By failing to diligently pursue resolution
    of the operating while intoxicated charge against
    J.C., Attorney Gonzalez violated SCR 20:1.3.1

    Count Two:   By failing to promptly respond to J.C.'s
    requests     for     information    throughout     the
    representation,     Attorney     Gonzalez     violated
    SCR 20:1.4(a)(4).2

    Count Three:    By failing to provide J.C. a written
    final accounting and the notices regarding how to
    dispute the fee, Attorney Gonzalez violated former
    SCR 20:1.15(b)(4m)b.3

    1
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    2
       SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."
    3
       Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule." See S. Ct.
Order 14-07, (issued Apr. 4, 2016, eff. July 1, 2016). Because
the conduct underlying this case arose prior to July 1, 2016,
unless otherwise indicated, all references to the supreme court
rules will be to those in effect prior to July 1, 2016.

    Former SCR 20:1.15(b)(4m)b. provided:

         Upon termination of the representation, the
    lawyer shall deliver to the client in writing all of
    the following:

          1. a final accounting, or an accounting from the
    date of the lawyer's most recent statement to the end
    of the representation, regarding the client's advanced
    fee payment with a refund of any unearned advanced
    fees;

         2.  notice that, if the client disputes the
    amount of the fee and wants that dispute to be
                                               (continued)
                               6
                                                      No.   2016AP2148-D


    Count Four:   By failing to enter not guilty pleas to
    J.C.'s municipal citations, Attorney Gonzalez violated
    SCR 20:1.3.

    Count Five: By misrepresenting to the OLR that he had
    sent J.C. a letter dated October 30, 2014, accounting
    for his fee and providing the notices required under
    former SCR 20:1.15(b)(4m), and that he did not
    represent J.C. on J.C.'s municipal citations, Attorney
    Gonzalez in each instance violated SCR 22.03(6),4
    enforced via SCR 20:8.4(h).5
    ¶22   The remaining four counts of misconduct alleged in the

OLR's complaint arose out of Attorney Gonzalez's representation

of D.J.   In January 2013, D.J. was charged with three counts of

sexual assault of a child.        D.J. hired Attorney Gonzalez to

represent him in February 2013.       In March 2013, D.J. was charged

with four felonies, including three for child enticement.            At



    submitted to binding arbitration, the client must
    provide written notice of the dispute to the lawyer
    within 30 days of the mailing of the accounting; and

         3.    notice that, if the lawyer is unable to
    resolve the dispute to the satisfaction of the client
    within 30 days after receiving notice of the dispute
    from the client, the lawyer shall submit the dispute
    to binding arbitration.
    4
       SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    5
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                  7
                                                                    No.    2016AP2148-D



least one of the child enticement counts was for an attempt.

Attorney      Gonzalez     agreed     to    represent        D.J.   in     the    child

enticement case.

      ¶23     The OLR's complaint alleged that with respect to the

child enticement case, Attorney Gonzalez did not perform legal

research on whether D.J.'s actions constituted an "attempt."

      ¶24     On May 9, 2014, D.J. pled no contest to one count of

attempted child enticement and one count of exposing a child to

harmful      materials    in    the   child    enticement      case.        The   State

dismissed the charges in the sexual assault case.                          In July of

2014, D.J. was sentenced to six years in prison, followed by six

years of extended supervision.

      ¶25     In August 2014, Attorney Gonzalez filed a Notice of

Intent to Pursue Postconviction Relief on behalf of D.J.                            In

November 2014, the state public defender appointed Attorney Cole

Ruby to represent D.J. in the postconviction matter.                       In October

2015, Attorney Ruby moved the court to vacate D.J.'s conviction

and withdraw his guilty plea.              One of Attorney Ruby's arguments
was   that    Attorney    Gonzalez       had   been   ineffective         because   the

attempted child enticement charges lacked a factual basis and

could have been dismissed.

      ¶26     On January 12, 2016, Attorney Gonzalez testified at a

hearing on the postconviction motion that he had not done any

case law research on the meaning of "attempt."                            In April of

2016, the circuit court granted D.J.'s motion to withdraw his

plea,     citing     as   the    basis     Attorney     Gonzalez's        failure   to
understand     and    explain    "attempt"      to    D.J.     In   May     2016,   the
                                           8
                                                           No.     2016AP2148-D



circuit court vacated D.J.'s conviction and reopened both the

sexual assault case and the child enticement case.

    ¶27   In 2013, Attorney Gonzalez also agreed to represent

D.J. in an ongoing paternity and child support matter.               Attorney

Alicia Nall represented the petitioner.

    ¶28   In January 2015, the circuit court held a hearing on

placement and granted D.J. telephone contact with his daughter.

Attorney Gonzalez was ordered to prepare a written order but

failed to do so.

    ¶29   On    January     22,   2015,    Attorney    Gonzalez     and   D.J.

discussed D.J.'s ability to telephone his daughter.                  Attorney

Gonzalez told D.J. he would contact Attorney Nall.

    ¶30   In    February    2015,   D.J.    made   numerous      attempts   to

contact Attorney Gonzalez about having telephone contact with

his daughter, without success.        In March 2015, D.J. wrote to the

circuit court requesting a hearing about telephone contact with

his daughter.

    ¶31   In March 2015, the circuit court contacted Attorney
Nall about the order which Attorney Gonzalez was supposed to

have prepared.     Attorney Nall drafted an order and submitted it

to the court.      In May 2015, Attorney Nall moved the circuit

court   for    attorney's    fees   and    sanctions    against      Attorney

Gonzalez for his failure to draft the order.

    ¶32   On May 11, 2015, D.J. wrote to Attorney Gonzalez about

his lack of communication and inquired about setting up the

telephone calls with his daughter.


                                     9
                                                                     No.     2016AP2148-D



       ¶33    D.J. filed a grievance against Attorney Gonzalez in

March 2015.          By letter dated May 19, 2015, the OLR notified

Attorney Gonzalez that his written response to the grievance was

required.          Attorney Gonzalez provided his written response to

the OLR on July 5, 2015.               Attorney Gonzalez said D.J. had not

attempted to contact him since he was incarcerated in 2014 and

that    it    was    up   to   D.J.,   not      Attorney      Gonzalez,    to     arrange

telephone contact between D.J. and his daughter.

       ¶34    Attorney      Gonzalez     did    not    disclose     to    the     OLR    his

failure to prepare and submit the written order effectuating the

ruling     made     in    January   2015     that     D.J.    be   allowed      telephone

contact with his daughter.               Attorney Gonzalez did not disclose

to   the     OLR    Attorney    Nall's     motion      for    sanctions    based        upon

Attorney Gonzalez's failure to prepare the order as directed.

       ¶35    On July 13, 2015, the circuit court ordered Attorney

Gonzalez to pay $100 to Attorney Nall.                       The circuit court also

granted      Attorney       Gonzalez's       motion     to     withdraw      as    D.J.'s

counsel.      Attorney Gonzalez subsequently paid the $100 sanction
to Attorney Nall.

       ¶36    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Gonzalez's representation of

D.J.:

       Count Six: By failing to research case law on the
       issue of whether D.J.'s actions constituted an




                                           10
                                                                 No.   2016AP2148-D


       "attempt" at child             enticement,     Attorney     Gonzalez
       violated SCR 20:1.1.6

       Count Seven: By failing to prepare the court order to
       permit D.J. to have telephone contact with his
       daughter, Attorney Gonzalez violated SCR 20:1.3.

       Count Eight:      By failing to respond to D.J.'s
       inquiries regarding establishing telephone contact,
       Attorney Gonzalez violated SCR 20:1.4(a)(4).

       Count Nine:    By misrepresenting to the OLR that D.J.
       had not contacted him about the paternity matter and
       by failing to disclose to the OLR that he was
       responsible   for    preparing   the   court  order   to
       facilitate D.J.'s phone visits with D.J.'s daughter,
       Attorney    Gonzalez    in    each   instance   violated
       SCR 22.03(6), enforceable via SCR 20:8.4(h).
       ¶37       The parties filed a stipulation of facts on August 29,

2017.       A hearing was held before the referee on August 31, 2017.

The referee issued his report and recommendation on November 6,

2017.       The referee found that the OLR had met its burden of

proof       on   counts   two,   four,   five,    seven,   and     nine   of     the

complaint, but had not met its burden of proof on counts one,

three, six, and eight.

       ¶38       With respect to count two, the referee said based on

the long spans of Attorney Gonzalez having no communication with

J.C.       and   his   failure   to   respond    to   J.C.'s     requests   in    a

substantive way, the OLR demonstrated by clear and convincing

evidence that Attorney Gonzalez violated SCR 20:1.4(a)(4).                     With

respect to count four, the referee said that Attorney Gonzalez

       6
       SCR 20:1.1 provides:   "A lawyer shall provide competent
representation to a client.    Competent representation requires
the legal knowledge, skill, thoroughness and preparation
reasonably necessary for the representation."


                                         11
                                                                       No.     2016AP2148-D



admitted that he lied to J.C. when he said he had filed the

pleas to the City of Horicon citations and when he told J.C. he

did not have to appear on the hearing date because not guilty

pleas had been entered.

       ¶39    The   referee       said    Attorney        Gonzalez     did   nothing     to

defend the citations after the matter was reopened, and J.C. was

found    guilty     of    the    two     citations.         The   referee      also    said

Attorney Gonzalez's testimony at the disciplinary hearing that

he would not apologize to J.C. for lying to him was a troubling

indication of a lack of remorse.                  The referee found by clear and

convincing evidence that by failing to enter not guilty pleas to

J.C.'s        municipal         citations,        Attorney        Gonzalez       violated

SCR 20:1.3.

       ¶40    With respect to count five, the referee noted that

J.C.    was    sometimes        without     a     phone    and    at   times     was   not

accessible during regular hours.                   In addition, J.C. changed his

address several times during Attorney Gonzalez's representation.

The referee found that Attorney Gonzalez did not misrepresent to
the OLR that he sent an October 30, 2014 closing letter, and the

referee termed this an administrative error that occurs in all

businesses.

       ¶41    The referee said there was nothing in the record to

indicate that when Attorney Gonzalez represented to the OLR that

he had sent the letter he was not being truthful.                            The referee

found, however, that Attorney Gonzalez did misrepresent to the

OLR that he was "assisting" as opposed to representing J.C.
regarding the City of Horicon citations, and the referee said
                                             12
                                                                            No.    2016AP2148-D



the   facts      of    record    demonstrated          that      Attorney     Gonzalez        was

serving     the        function       of     representing            J.C.,        not     merely

"assisting"       him.          Thus,      the       referee     found      by     clear     and

convincing evidence that, when Attorney Gonzalez represented to

the   OLR   that       he   "assisted"       J.C.      and     did    not    represent        him

regarding         the       citations,           Attorney            Gonzalez           violated

SCR 22.03(6), enforced via SCR 20:8.4(h).

      ¶42     With respect to count seven, the referee found that

Attorney Gonzalez was working to obtain a facilitator for D.J.

to arrange telephone contact with his daughter.                                   The referee

found that Attorney Gonzalez's explanation that he could not

draft   the      order      pursuant       to    the    circuit       court's       direction

because he could not find a facilitator was not credible.                                    The

referee noted that Attorney Nall was able to draft the order

without obtaining a facilitator.                        The referee found that by

failing     to    prepare       the   court      order      to    permit     D.J.       to   have

telephone contact with his daughter, Attorney Gonzalez failed to

act with reasonable diligence and promptness, in violation of
SCR 20:1.3.

      ¶43     Finally, with respect to count nine, the referee said

Attorney Gonzalez admitted that his statement to the OLR that

D.J. had not contacted him since he was incarcerated was untrue.

While Attorney Gonzalez argued this was a misstatement and that

he provided a letter contradicting the statement to the OLR, the

referee said this was not the only misrepresentation contained

in    Attorney        Gonzalez's      response         to    the     OLR     regarding       his
representation of D.J. in the paternity matter.
                                                13
                                                                           No.     2016AP2148-D



     ¶44     The referee said Attorney Gonzalez stated it was up to

D.J. to arrange telephone contact between D.J. and his daughter

when this was not true.              The referee also said that Attorney

Gonzalez neglected to notify the OLR of his failure to prepare

and submit the written order effectuating the circuit court's

January 13, 2015 order.            Finally, the referee said that Attorney

Gonzalez failed to notify the OLR that Attorney Nall had filed a

motion for sanctions against him for his failure to file the

order and that the motion had been granted.                         The referee found,

based   on    these     misstatements            and    omissions,          that       Attorney

Gonzalez violated SCR 22.03(6), enforceable via SCR 20:8.4(h).

     ¶45     The referee concluded that a public reprimanded was an

appropriate sanction for Attorney Gonzalez's misconduct.                                      The

referee also recommended that the full costs of the proceeding

should be assessed against Attorney Gonzalez.

     ¶46     In   his    appeal,     Attorney          Gonzalez      says        he    concedes

count   2,   i.e.    that    he    failed    to        promptly     respond           to   J.C.'s

request for information.               He also concedes the substance of
count 4 and admits that he failed to enter not guilty pleas for

J.C.'s municipal citations and that he told J.C. he had done so.

However,     Attorney       Gonzalez      takes        issue       with     the       referee's

conclusion    that      Attorney     Gonzalez's         invocation         of     the      phrase

"excusable    neglect"       in     his   motion         to    reopen       the       municipal

citations was an untruthful statement to the municipal court.

He   also    challenges       the     referee's          statement         that        Attorney

Gonzalez's    unwillingness          to   apologize           to    J.C.     represents         a
troubling lack of remorse.             He asks the court to take notice of
                                            14
                                                                         No.     2016AP2148-D



these points insofar as they bear on the referee's findings that

Attorney     Gonzalez         violated     SCR        22.03(6),        enforceable           via

SCR 20:8.4(h).

    ¶47     Attorney       Gonzalez       also    argues         that    the         referee's

conclusion of law with respect to count five is without support

in the record.         Attorney Gonzalez does not dispute the referee's

conclusion related to his sending a closing letter to J.C. dated

October 30, 2014.         He does dispute the referee's finding that he

misrepresented to the OLR that he was "assisting" as opposed to

"representing"         J.C.     with   respect        to    the       City     of     Horicon

citations.         Attorney      Gonzalez       continues        to     argue        that    his

involvement with the citations was a favor to J.C., and he says

neither    party       viewed    the   relationship         as    an    attorney/client

relationship.       Attorney Gonzalez asks this court to overturn the

referee's        conclusion        that         Attorney          Gonzalez            violated

SCR 22.03(6), enforced via SCR 20:8.4(h) when he stated he did

not represent J.C. regarding the City of Horicon citations.

    ¶48     Attorney       Gonzalez       also    argues         that    the         referee's
findings    of     fact    with    respect       to    count      seven        are    clearly

erroneous because they relied on evidence not in the record.                                  He

says that SCR 20:1.3 requires that an attorney "shall act with

reasonable diligence and promptness in representing a client."

He says the record reflects that D.J. did not want Attorney

Gonzalez's representation.               He says pursuant to a request by

D.J., Attorney Gonzalez filed a motion to withdraw as D.J.'s

counsel.         The    motion     was    granted          but    the    circuit            court
subsequently reappointed Attorney Gonzalez as counsel to avoid a
                                           15
                                                                          No.     2016AP2148-D



delay.       Once     D.J.    entered     a    guilty      plea     and   was    sentenced,

Attorney Gonzalez was replaced by Attorney Cole Ruby.                               Attorney

Gonzalez argues that once his involvement with D.J.'s criminal

matters      ended,    so     did   the   need       for    his     involvement         in   the

paternity action.

       ¶49    Attorney Gonzalez says he has always acknowledged that

he failed to prepare a court order regarding D.J.'s telephone

contact      with      his     daughter.            He     argues       that     under       the

circumstances he believed it was impossible to complete the task

as assigned since he was unable to find a person acceptable to

the child's mother who was willing to serve as a chaperone for

calls between D.J. and his daughter.                       Attorney Gonzalez says he

has conceded he could have taken some action, but he argues

anything he could have done would not have fulfilled the court's

order.

       ¶50    Attorney        Gonzalez        notes        the    referee        found       the

explanation that he could not find a facilitator to be "not

credible"      since    Attorney        Nall       was   able     to    draft     the    order
without obtaining a facilitator.                     Attorney Gonzalez argues the

referee's finding in this regard is partially made on facts not

in   the     record    since     neither       party     offered       either     the     order

drafted by Attorney Nall or any testimony about its contents

into   evidence.             Attorney     Gonzalez         argues      that     because      the

referee's conclusion regarding count seven assumes facts not in

evidence, this court should overturn the referee's conclusion of

law with respect to count seven.


                                              16
                                                                                 No.       2016AP2148-D



       ¶51     Finally, Attorney Gonzalez argues that the referee's

findings       of    fact       with     respect         to      count     nine        are     clearly

erroneous.          He concedes he made misstatements, but he argues

they    were     never         intended       to      mislead       the    OLR       and      that   he

corrected them and complied with any follow up investigation.

He     argues       his       mistakes        in      disclosing          information,          while

unfortunate, were not an attempt to hinder or deceive the OLR.

       ¶52     Attorney        Gonzalez       acknowledges            that     aspects         of    the

record reflect poorly on him, but he says that to the extent he

is to be disciplined, the discipline should be on the basis of

legally      and     factually         correct          determinations          and       should     be

proportional to the degree of misconduct actually proved.                                             He

says    given       his       "otherwise       untroubled           history"         the      sanction

"should be relaxed."                   In his reply brief, Attorney Gonzalez

suggests      that        a    private      reprimand          would      be    an      appropriate

sanction.

       ¶53     The OLR argues that the record supports the referee's

findings of fact with respect to all of the counts on which the
referee found the OLR met its burden of proof.                                  With respect to

count    four,      the       OLR    says     the       record      supports        the      referee's

factual finding that Attorney Gonzalez indicated to the Horicon

municipal court that the reason for the default on the citations

was excusable neglect when that was not true.                                  The OLR says the

referee's       finding         of     fact      in     this      regard       is      not     clearly

erroneous, and it is reasonable for the referee to infer that

Attorney Gonzalez was being evasive during his testimony at the
disciplinary        hearing          when   he      said,      "I    don't     reference         whose
                                                   17
                                                                          No.     2016AP2148-D



neglect it was or whether it was excusable."                         The OLR also says

the referee's finding that Attorney Gonzalez is not remorseful

with    respect     to   his        handling      of   J.C.'s       cases       is     clearly

supported by the record.

       ¶54   The OLR goes on to argue that the referee's findings

of fact and conclusions of law with respect to counts five,

seven, and nine are all supported by the record.                          The OLR says a

public reprimand is an appropriate sanction.                          It also asserts

that the full costs of the proceeding should be assessed against

Attorney Gonzalez.        The OLR says although the referee found that

the OLR did not meet its burden of proof on four of the nine

counts alleged in the complaint, the referee did not find that

any of the counts were improperly brought, and the referee was

troubled by Attorney Gonzalez's conduct in regard to some of the

unproven     counts.          The    OLR's     position       is    that        all    of    the

litigation       costs   of    the     proceeding       are    reasonable             and   were

necessarily incurred.

       ¶55   A    referee's      findings         of   fact    are    affirmed          unless
clearly erroneous.            Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI
14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                       The court may impose

whatever     sanction     it    sees       fit,    regardless        of    the       referee's

recommendation.          See    In    re     Disciplinary          Proceedings         Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶56   After careful review of the matter, we conclude there

has been no showing that any of the referee's findings of fact
are clearly erroneous.              Accordingly, we adopt them.                  We further
                                             18
                                                                        No.        2016AP2148-D



agree   with      the    referee's       conclusions       of    law        that      Attorney

Gonzalez violated the supreme court rules set forth above.

      ¶57   With respect to the appropriate level of discipline,

we also agree with the referee that a public reprimand is an

appropriate        sanction.         Although     Attorney        Gonzalez            has    no

disciplinary history, and even though the referee found that the

OLR did not meet its burden of proof on all counts alleged in

the complaint, the counts that were proven are serious enough to

warrant public discipline.               We find the misconduct at issue here

somewhat analogous to the Public Reprimand of Sarah Clemment,

No.     2011-6          (electronic        copy      available              at        https://

compendium.wicourts.gov/app/raw/002365.html),                         in         which        an

attorney     was      publicly     reprimanded       for    giving          a    client      an

incorrect date for a removal hearing, making a misrepresentation

in a motion to reopen an order denying an asylum petition and

ordering the client's deportation, failing to follow statutory

requirements in pursuing an appeal, and lying to the client.

      ¶58   Finally, we find it appropriate to follow our usual
practice     of       imposing     the    full    costs     of        the       disciplinary

proceeding       on     Attorney    Gonzalez.         The       OLR     does         not    seek

restitution, and we do not impose any.

      ¶59   IT     IS    ORDERED    that     Jason   C.     Gonzalez            is    publicly

reprimanded.

      ¶60   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Jason C. Gonzalez pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $9,733.36.


                                            19
    No.   2016AP2148-D




1